IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Sochko, Sr.,                           :
                   Petitioner                 :
                                              :
              v.                              :
                                              :
National Express Transit Service              :
(Workers’ Compensation Appeal                 :
Board),                                       :   No. 490 C.D. 2021
                  Respondent                  :   Submitted: November 19, 2021



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                           FILED: March 16, 2022

              Petitioner Daniel Sochko, Sr. (Claimant) petitions for review from the
April 13, 2021, decision and order of the Workers’ Compensation Appeal Board
(Board), which affirmed the April 17, 2020, decision and order of the Workers’
Compensation Judge (WCJ). The WCJ granted the modification petition filed by
Respondent National Express Transit Service (Employer) and changed Claimant’s
benefit status from total to partial based on a December 17, 2019, Impairment Rating
Evaluation (IRE). Upon review, we affirm.




       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
                         I. Factual & Procedural Background
              The facts underlying this appeal are not in dispute. Claimant sustained
a work-related injury on October 27, 2016. WCJ Op., 4/17/20, at 3; Certified Record
(C.R.) #5. On October 31, 2017, the parties stipulated to the nature of Claimant’s
injuries and an ongoing temporary total disability benefit rate of $528.99 per week.
Id. In June 2019, Employer asked Claimant to submit to an IRE. Id. Claimant
initially disputed the request, but ultimately underwent an IRE on December 17,
2019. Id.
              At the time Claimant underwent his IRE, the governing statutory
provision was Section 306(a.3) of the Workers’ Compensation Act (Act).2 77 P.S.
§ 511.3. Section 306(a.3) was enacted as part of Act 111 of 2018 (Act 111) to replace
the previous IRE provisions in the Act. The purpose of Act 111 was to cure the
defect in the previous provisions3, which this Court found unconstitutional in Protz
v. Workers’ Compensation Appeal Board (Derry Area School District), 124 A.3d
406, 416-17 (Pa. Cmwlth. 2015) (Protz I), as did our Supreme Court, which struck
the previous provisions in their entirety in Protz v. Workers’ Compensation Appeal
Board (Derry Area School District), 161 A.3d 827, 835-36 (Pa. 2017) (Protz II).4

       2
         Act of June 2, 1915, P.L. 736, as amended, added by Section 4 of the Act of June 24,
1996, P.L. 350, formerly 77 P.S. § 511.2, repealed by the Act of October 24, 2018, P.L. 714, No.
111 (Act 111).
       3
         Section 306(a.2), formerly 77 P.S. § 511.2, was repealed by Act 111 and replaced by
Section 306(a.3), 77 P.S. § 511.3.
       4
          Both Courts found the previous IRE provision impermissibly delegated legislative
authority to a private entity, the American Medical Association (AMA), without safeguards to
ensure either General Assembly supervisory authority over the American Medical Association
Guides to the Evaluation of Permanent Impairment (AMA Guides) used to calculate the results of
IREs or accountability of the AMA authors. See Protz v. Workers’ Comp. Appeal Bd. (Derry Area
Sch. Dist.), 161 A.3d 827, 836 (Pa. 2017) (Protz II).

                                               2
The previous provisions enabled an employer to require a claimant to undergo an
IRE once the claimant had received 104 weeks of total disability benefits after
sustaining a work-related injury. See Rose Corp. v. Workers’ Comp. Appeal Bd.
(Espada), 238 A.3d 551, 561 (Pa. Cmwlth. 2020). Act 111 retained the 104-week
period, but reduced the previous threshold impairment rating for modification to
partial status from 50% compared to that of a whole and unimpaired person to 35%,
making it more difficult for employers to change total disability status to partial
disability status. Id. at 562. Also, as in the previous provisions, total disability status
has no time limit, but partial disability status after modification via an IRE is limited
to 500 more weeks of benefits. Id. at 558. Relevant to this appeal, while Act 111
created a new and largely similar iteration of the IRE process, it specifically granted
employers credit for any weeks of total disability benefits paid prior to its effective
date of October 24, 2018. 77 P.S. § 511.3, Historical and Statutory Notes. This
allows employers to seek IREs and pursue modification for workers like Claimant
whose injuries occurred prior to Act 111 but who had not yet undergone an IRE
because of Protz I and Protz II.
             Here, the doctor who performed Claimant’s IRE determined that
Claimant’s impairment rating was 20% compared to that of a whole and unimpaired
person, below the 35% threshold for maintaining total disability status. WCJ Op. at
4. On January 6, 2020, Employer therefore filed a Modification Petition seeking to
change Claimant’s benefits status from total to partial as of the December 17, 2019,
IRE date. Id. at 3.
             In opposition, Claimant argued that the credit provisions of Act 111
violate article I, section 11 of the Pennsylvania Constitution, known as the Remedies




                                            3
Clause.5 WCJ Decision at 4-5 (describing Claimant’s position in the modification
litigation). Claimant argued that due to the unconstitutionality and striking of the
previous IRE provisions, workers injured prior to Act 111’s effective date of October
24, 2018, but who had not yet undergone an IRE, acquired a vested right to ongoing
total disability status that would be violated by Act 111’s retroactive credit
provisions. WCJ Decision at 4-5 (same).
              The WCJ acknowledged and preserved Claimant’s constitutional
challenge, but noted that workers’ compensation adjudicators lack jurisdictional
authority to determine the constitutionality of the Act, which is their enabling
legislation. WCJ Op. at 5. See Ruszin v. Dep’t of Lab. & Indus., Bureau of Workers’
Comp., 675 A.2d 366, 370 (Pa. Cmwlth. 1996). Therefore, the WCJ concluded that
Employer had met its burden to modify Claimant’s status from total to partial
disability because his impairment rating of 20% fell below the minimum of 35%
required by the new IRE provisions to avoid modification. Id. at 5-6. The WCJ
therefore ordered Claimant’s status modified to partial disability as of the December
17, 2019, IRE. Id. at 7.
              The Board affirmed. Bd. Op., 4/13/21, at 6; C.R. #8. The Board
acknowledged that like the WCJ, it lacked jurisdiction to rule on Claimant’s
preserved constitutional challenge. Id. at 2. The Board, nonetheless, cited recent
decisions holding that Act 111 had cured the delegation defect in the previous IRE
provision and was therefore constitutional on its face. Id. at 2-3 (citing, inter alia,
Pa. AFL-CIO v. Commonwealth, 219 A.3d 306 (Pa. Cmwlth. 2019), aff’d per curiam

       5
         “All courts shall be open; and every man for an injury done him in his lands, goods,
person or reputation shall have remedy by due course of law, and right and justice administered
without sale, denial or delay. Suits may be brought against the Commonwealth in such manner, in
such courts and in such cases as the Legislature may by law direct.” Pa. Const. art. I, § 11.

                                              4
(Pa., No. 88 MAP 2019, filed Aug. 18, 2020) (explaining that due to revised
wording, Act 111 permissibly adopts existing standards and therefore does not
improperly delegate authority)). The Board added that the credit provisions were
clearly drafted by the General Assembly to apply to claimants with injuries prior to
Act 111’s effective date and to refuse to apply them to such cases would render them
meaningless surplusage, contrary to the tenets of statutory interpretation. Id. at 4.
As such, the Board concluded, Employer was not barred from seeking Claimant’s
IRE in December 2019 (rather than waiting until after October 24, 2020, when 104
weeks had elapsed from Act 111’s effective date), and the WCJ did not err in
modifying Claimant’s disability status to partial based on his IRE resulting in a 20%
impairment rating. Id. at 3-4. Claimant appeals to this Court.6



                                 II. Parties’ Arguments
              Claimant argues that Act 111’s credit provisions are unconstitutional as
applied to claimants injured prior to Act 111’s effective date of October 24, 2018.
Claimant’s Br. at 17-29. He notes that when he sustained his work-related injury in
October 2016, this Court had already deemed the previous IRE provisions
unconstitutional in Protz I and that ruling was upheld and extended in Protz II when
our Supreme Court struck the previous provisions in their entirety. Id. Because
there was no means for an employer to seek an IRE at the time of Claimant’s injury,
he argues that the retroactive credit provisions of Act 111 cannot validly be applied


       6
        “This Court’s review in workers’ compensation appeals is limited to determining whether
necessary findings of fact are supported by substantial evidence, whether an error of law was
committed, or whether constitutional rights were violated.” Whitfield v. Workers’ Comp. Appeal
Bd. (Tenet Health Sys. Hahnemann LLC), 188 A.3d 599, 605 n.5 (Pa. Cmwlth. 2018).

                                              5
to him and he should not have had to undergo an IRE until 104 weeks later on
October 24, 2020.7 Id.
               Claimant asserts that he and other claimants whose injuries occurred
before Act 111’s effective date have a protected vested right, through the Remedies
Clause of the Pennsylvania Constitution, to the full complement of benefits available
at the time of their injuries. Because Protz I and Protz II declared the previous IRE
provisions unconstitutional and struck them in their entirety, Claimant insists there
was no longer any means by which employers could accrue weeks of disability
payments towards the goal of using an IRE to modify these claimants’ status from
total to partial and thereby limit them to 500 weeks of benefits. Claimant’s Br. at
24-27. Claimant posits that allowing employers to claim credit for total disability
benefit weeks paid to him prior to Act 111’s enactment dilutes his vested rights,
lessens his benefit weeks, and effectively revives the previously unconstitutional
IRE mechanism as it applies to him and others similarly situated. Id. at 28-29.8

       7
          Claimant sustained his work-related injury on October 27, 2016. WCJ Op. at 3. Under
the previous IRE provisions, he would have been subject to an IRE at Employer’s option 104
weeks later, on or about October 27, 2018. At that time, Act 111 had been effective for three days.
It is unclear why Employer waited until June 2019 to seek an IRE, but the IRE ultimately took
place on December 17, 2019. Id. The import of Claimant’s argument is that he should not have
been subject to an IRE until October 24, 2020, or 104 weeks after Act 111 became effective.
Claimant’s Br. at 28-29. He therefore asserts he has been wrongfully deprived of approximately
40 weeks of total disability status. See id.
       8
           Claimant also argues that Act 111 as a whole is invalid as the General Assembly’s
redrafting failed to cure the delegation defects in the previous IRE provisions. Claimant’s Br. at
36-42. However, this Court found otherwise in Pennsylvania AFL-CIO v. Commonwealth, 219
A.3d 306 (Pa. Cmwlth. 2019), aff’d per curiam (Pa., No. 88 MAP 2019, filed Aug. 18, 2020) (due
to revised wording, Act 111 permissibly adopts existing standards as legislature’s own and
therefore does not improperly delegate authority). Claimant has not addressed or even mentioned
this case in his brief. In addition, he has not otherwise sufficiently developed his argument on this
issue. The argument portion of a brief must be developed with pertinent discussion of the issues,
including citations to relevant authority. Pa.R.A.P. 2119(a). If a party fails to satisfy this
requirement, the Court is “neither obliged, nor even particularly equipped, to develop an argument

                                                 6
             The Pennsylvania Association for Justice (PAJ) has submitted an
amicus curiae brief on Claimant’s behalf, which largely echoes Claimant’s
arguments. For purposes of this appeal, PAJ clarifies that after Protz I and Protz II
declared the previous IRE provisions unconstitutional (and stricken in Protz II), but
before Act 111 “matured” on October 24, 2020, such that IREs could legitimately
resume because 104 weeks had passed since its effective date, the only way an
employer could change a claimant’s status from total to partial disability was through
the means available to employers prior to 1996 when the IRE mechanism was
introduced: to establish through litigation before a WCJ that a claimant’s earning
power had been at least partially restored. PAJ’s Br. at 14-15 & 28.
             Employer responds that this case is on all fours with Pierson v.
Workers’ Compensation Appeal Board (Consol Pennsylvania Coal Company LLC),
252 A.3d 1169 (Pa. Cmwlth.), appeal denied, 261 A.3d 378 (Pa. 2021), where this
Court held that Act 111’s credit provisions reflect a clear intention by the General
Assembly that they are to be applied retroactively, and that doing so does not
abrogate the vested rights of claimants whose injuries occurred before Act 111’s
effective date. Employer’s Br. at 10 & 12. Employer explains that this is because
the Act has always permitted a WCJ to modify benefits upon petition and proof by
an employer that the claimant’s disability has decreased and that an IRE resulting in
an impairment rating below 35% is acceptable proof of a claimant’s medical
improvement such that modification from total to partial status is warranted. Id. at
13-14 (citing Whitfield v. Workers’ Comp. Appeal Bd. (Tenet Health Sys.
Hahnemann LLC), 188 A.3d 599 (Pa. Cmwlth. 2018)). Therefore, according to


for [him].” Skytop Meadow Cmty. Ass’n v. Paige, 177 A.3d 377, 384 (Pa. Cmwlth. 2017). Such
is the case here and, accordingly, we find this issue waived.

                                            7
Employer, although IREs were not permitted when Claimant sustained his injury in
October 2016, Claimant’s ensuing total disability status was not frozen at that
moment and did not amount to a vested right. Id. at 14. As such, the General
Assembly was within its authority to pass the credit provisions of Act 111, which
allowed Employer to count previously paid weeks of total disability it paid to
Claimant from October 2016 through Claimant’s December 2019 IRE. Id.



                                  III. Discussion
             Claimant challenges the credit provisions of Act 111, which state:
             (1) For the purposes of determining whether an employee
             shall submit to a medical examination to determine the
             degree of impairment and whether an employee has
             received total disability compensation for the period of
             104 weeks under section 306(a.3)(1) of the act, an insurer
             shall be given credit for weeks of total disability
             compensation paid prior to the effective date of this
             paragraph. This section shall not be construed to alter the
             requirements of section 306(a.3) of the act.
             (2) For the purposes of determining the total number of
             weeks of partial disability compensation payable under
             section 306(a.3)(7) of the act, an insurer shall be given
             credit for weeks of partial disability compensation paid
             prior to the effective date of this paragraph.

Act 111, § 3(1), (2) (emphasis added). At issue in this appeal is Subsection 1, which
allowed Employer to claim credit for the weeks it paid Claimant total disability
benefits since his October 27, 2016, injury towards the 104 weeks before it could
seek an IRE and pursue modification of his disability status from total to partial,
which it did in June 2019. As noted, Claimant argues that because Protz I and Protz
II negated the prior IRE provisions in their entirety, he acquired a vested right to

                                         8
ongoing total disability status as of his October 2016 injury, and therefore Act 111’s
credit provisions cannot be applied retroactively to effectively reduce his weeks of
total disability status prior to Act 111’s effective date of October 24, 2018, and he
should not have had to submit to an IRE until after October 24, 2020. Claimant’s
Br. at 29-32.
                This Court has considered and rejected similar contentions in several
recent cases. In Pierson, the claimant sustained a work-related injury in August
2014. 252 A.3d at 1171. Two years later, in August 2016, the employer could not
seek an IRE in light of this Court having deemed the previous IRE provisions
unconstitutional in Protz I, which at that time was on appeal to our Supreme Court.
See id. The employer was therefore unable to seek an IRE until the passage of Act
111 in October 2018, but did so shortly thereafter in December 2018, relying on Act
111’s credit provisions to include the four years of total disability weeks it had
already paid the claimant since his 2014 injury. See id. The IRE returned an
impairment rating of 3%. Id. at 1172. Like Claimant here, the claimant in Pierson
raised constitutional arguments based on an assertion of vested rights in his post-
Protz total disability status.      Id. at 1179-80.    The WCJ acknowledged those
arguments but, having no jurisdiction to address them, granted the employer’s
modification petition based on the IRE; the Board, which also acknowledged the
claimant’s constitutional challenge, affirmed. Id. at 1172.
                We affirmed, explaining:
                [T]here are reasonable expectations under the Act that
                benefits may change. We acknowledge that a claimant
                retains a certain right to benefits until such time as he is
                found to be ineligible for them. However, claimants, such
                as the one in the matter before us, did not automatically
                lose anything by the enactment of Act 111. Act 111
                simply provided employers with the means to change a
                                             9
               claimant’s disability status from total to partial by
               providing the requisite medical evidence that the claimant
               has a whole body impairment of less than 35%, after
               receiving 104 weeks of [total disability] benefits.

Id. at 1179.
                  In Pierson, we also discussed Rose Corporation, which primarily
addressed whether an IRE performed prior to the Protz cases but which met the Act
111 requirements of being conducted using the Sixth Edition of the American
Medical Association Guides to the Evaluation of Permanent Impairment (AMA
Guides) and returning an impairment rating below 35% could be applied under Act
111 to defeat the claimant’s post-Protz petition to reinstate his total disability status.
Rose Corporation, 238 A.3d at 553-56. We ultimately found in Rose Corporation
that employers may not rely on pre-Protz IREs because Section 306(a.3) “does not
evidence clear legislative intent that the entirety of Act 111 should be given
retroactive effect.” Id. at 562. Relevant to this appeal, Act 111’s credit provisions
were the only part of the Act that we found to show legislative intent to have
retroactive effect:
               [I]t appears the General Assembly intended that employers
               and insurers that relied upon [the previous IRE provisions]
               to their detriment by not pursuing other methods of a
               modification19 should not bear the entire burden of the
               provision being declared unconstitutional. Through the
               use of very careful and specific language, the General
               Assembly provided employers/insurers with credit for the
               weeks of compensation, whether total or partial in nature,
               previously paid.

Id. at 562 (note 19 states: “IREs are generally viewed as a more cost-efficient method
of modifying a claimant’s benefits compared to alternatives” such as litigation).
While we did not allow revival of a pre-Protz IRE in Rose Corporation, we did

                                           10
permit the employer to rely on Act 111’s retroactive credit provisions to claim 104
previously paid weeks of total disability, therefore making a new IRE possible at
once. Id. at 563. Thus, in Pierson, relying on Rose Corporation, we concluded that
because Act 111 “simply provided employers with the means to change a claimant’s
disability status from total to partial,” the claimant did not “automatically lose
anything” and his vested rights were not violated or abrogated. 252 A.3d at 1179-
80.
                 In Hutchinson v. Annville Township (Workers’ Compensation
Appeal Board), 260 A.3d 360 (Pa. Cmwlth. 2021), the claimant sustained a work-
related injury in 2006, underwent an IRE in 2009 under the Sixth Edition of the
AMA Guides, and his benefits were modified to partial disability status. Id. at 361-
62. After Protz I, the claimant sought reinstatement to total disability status, which
was ultimately granted by the WCJ as of the claimant’s March 2017 petition. Id. at
363.   Concurrent with that litigation, the employer sought another IRE and
modification to partial status in January 2019 after Act 111 became effective; the
IRE returned an impairment rating of 3% and the WCJ ultimately granted that
petition, resulting in the claimant’s post-Protz reinstatement to total disability being
limited to the period between March 2017 and January 2019. Id. The Board
affirmed. Id. at 364. This Court found Rose Corporation and Pierson controlling
as to the claimant’s assertion of vested rights in his post-Protz total disability status;
we therefore affirmed. Id. at 366-67.
                 Most recently, in Dohn v. Beck N’ Call (Workers’ Compensation
Appeal Board) (Pa. Cmwlth., No. 103 C.D. 2021, filed Sept. 20, 2021), 2021 WL




                                           11
4258785 (unreported),9 the claimant was injured on or about May 26, 2016, and
underwent an IRE on February 8, 2019, which returned an impairment rating of 12%.
Slip op. at 1-2, 2021 WL 4258785, at *1. The WCJ granted the employer’s
modification petition and the Board affirmed, both noting they did not have authority
to review the claimant’s preserved constitutional claims asserting vested rights in
her post-Protz total disability status, which were identical to those Claimant raises
here. Slip op. at 4, 2021 WL 4258785, at *1-2. Relying on Pierson, we affirmed.
Slip op. at 4, 2021 WL 4258785, at *9-10 (“Act 111 did not change the status of [the
c]laimant’s workers’ compensation benefits. It merely established a means, among
others, for Employer to seek modification of [the c]laimant’s benefits going
forward.”).
                  The import of Rose Corporation, Pierson, and Dohn is that even
during the time when the previous IRE provisions had been invalidated by the Protz
cases but before Act 111 became effective, employers were not devoid of a means
to modify a claimant’s benefit status. See also Whitfield, 188 A.3d at 612-13.
Section 413(a) of the Act, which has been part of our workers’ compensation
legislation since its beginning over 100 years ago, has always provided employers
(as well as claimants) with the general ability to seek a change in benefits at any time
based on “proof that the disability of an injured employe has increased, decreased,
recurred, or has temporarily or finally ceased.” 77 P.S. § 772. Section 306(b) of the
Act, which also has roots in the early decades of workers’ compensation law,
specifically enables employers to modify a claimant’s disability status from total to
partial by showing that the claimant has regained some earning power. 77 P.S. §

       9
         Unreported decisions of this Court issued after January 15, 2008, may be cited as
persuasive authority pursuant to Section 414(a) of this Court’s Internal Operating Procedures. 210
Pa. Code § 69.414(a).

                                               12
512(2). Since the 1996 onset of more cost-efficient IREs, employers were less likely
to challenge a claimant’s status via litigation, but the option was always available.
Rose Corporation, 238 A.3d at 562 n.10. Thus, while it is true that “a claimant
retains a certain right to benefits until such time as he is found to be ineligible for
them,” claimants do not acquire a vested right in total disability status at any given
time because that status has always been subject to potential litigation by employers.
See Pierson, 252 A.3d at 1179; Whitfield, 188 A.3d at 612-13.10
                   Here, Claimant was injured after the Protz cases but before the
effective date of Act 111 and, therefore, had not previously undergone an IRE.
Employer relied on the credit provisions of Act 111 and, applying the previous 104
weeks of total disability benefits it had already paid to Claimant, required him to
undergo an IRE in December 2019. We recognize Claimant’s assertion that being
placed in partial disability status based on an IRE predating October 24, 2020,
deprives him of 40 weeks of total disability status and will shorten his potential
overall benefit period. Nevertheless, pursuant to Rose Corporation, Dohn, Pierson,
and Hutchinson, we conclude that Claimant attained no vested right in his post-Protz
total disability status. See also Hender-Moody v. Am. Heritage Fed. Credit Union
(Workers’ Comp. Appeal Bd.) (Pa. Cmwlth., No. 166 C.D. 2021, filed Feb. 15,
2022), 2022 WLL 457876 (unreported); Stoshick v. Air Prods. & Chems., Inc.
(Workers’ Comp. Appeal Bd.) (Pa. Cmwlth., No. 27 C.D. 2021, filed Feb. 3, 2022),
2022 WL 320235 (unreported).              We therefore reject Claimant’s constitutional
challenge to Act 111.

       10
           Act 111, like the previous IRE provisions, specifically provides that a claimant placed
in partial disability status based on an IRE may challenge the change in his or her status by either
presenting a subsequent IRE reflecting a 35% or more impairment rating or establishing through
litigation that his or her earning power has decreased. 77 P.S. § 511.3(3), (4).

                                                13
                 IV. Conclusion
Based on the foregoing discussion, we affirm the Board’s order.



                      __________________________________
                      CHRISTINE FIZZANO CANNON, Judge




                        14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Sochko, Sr.,                   :
                   Petitioner         :
                                      :
            v.                        :
                                      :
National Express Transit Service      :
(Workers’ Compensation Appeal         :
Board),                               :   No. 490 C.D. 2021
                  Respondent          :


                                   ORDER


            AND NOW, this 16th day of March, 2022, the April 13, 2021, order of
the Workers’ Compensation Appeal Board is AFFIRMED.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge